Catón, O. J. The only question in this case requiring serious consideration is, whether a suit in equity, the object of which is not to affect real estate, can be commenced in any county where the defendant can be found, as is the case in actions at law. The second section of our chancery code provides, that the mode of commencing suits in equity shall be by filing a bill “ with the clerk of the Circuit Court of the • county within whose jurisdiction the defendants, or a major part of them, if inhabitants of this State, reside.” The statute evidently intended to confine the jurisdiction to the county of the residence of the defendants, and does not authorize the court to take jurisdiction by mere service of process upon a resident of another county. The practice act for courts of law has these additional words after the word reside, “ or may be found.” This change of phraseology has, through all the revisions by the legislature, been retained, and this manifestly for a definite purpose. It was the intention of the legislature, that mere service of process should not give the court complete jurisdiction where the defendant is a resident of the State. We think the court decided properly in holding the plea good, and its judgment must be affirmed. Judgment affirmed.